OFFICE   OF THE ATTORNEY      GENERAL    OF TEXAS




    m    UO   in   T6061




                                        1 Ststuter,
                                    bonding   require




                    y    inOlUth the hauling Of t&6
                        RQt
                    orohnrdto the peokfnu  shed. Th6
               rokinglthe fruit,   lo.osd6the l6s16
               er in6txY6tion6f%Oa the d6616r.
The dutlea of the fira then o6eso. It cl068not
billm i'mIt lt6 des~tnatton,but thl6 put
of the transaotion    is perform66  by the d6dLer.
Ths fina does not buy or otfu to m, ~611 or
offer to ssll,    or ship for the purpose of sell-
ing either 6s owner, agent or otharwl.68,     6ny
oitrua fruit.*
Hon. Tom 1. Hartley, page 2

         It la 616matary that *the intention oi the.
L6glslatur6 in enaotiag a law lr the law itself*, Wo
66S6llO6 of tho law", and 'th6 spirit uhioh gives life"
to ths claaotnmat.
   SO TZI. JUR. 186;
   POPHAM V. PATTW~SO.X,51 R.W. (Sd) 680;
   HESS V. SKINNXR R4~INXXRI207 S.W. 171, S16 Y.W. 681;
   KOY f. SCRNEIDER,SSl S.W. MO.
        Where the language OS a statute alearly aad dl8-
tinetly reveal6 the legIalRtlt6 intent, there Is no rea-
son to look elscnrheze.
   GAWLETT v. COLWI3XWW'Z3* COUJXT(Cir. App.) 250
    S.W. 1010, 236 S.W. 970, 222 S.W. 2948
   RAILROAD OObXI~jSIGNV. TFXAS & N.O.R2XtaOm CC.,
    (Cit. App.) 42 S.W. (2d) 1091.
        When the Legislaturedefines a word or group of
worU6, whioh It has th6 power to do aad often dO68, the
d6fInItion, If olear and uaambIguou8, Is bindlug as aa
6xpresalonof the 16glrlstlreInteat,:-regardlesr  of the
maaIag of the word In oomn parlanoe 02 in other ooa-
aeotlozm. 59 TEL JUR. 200.
        The guestion besore us Involves the aaal~ais of
the d6fiaitiomof the L6gIslature In Seotion 1 of Art.
lleb, Vernon's Annotated Civil Statutes, and their ap-
plloatIon to the stated set of raots.
       At tho outset we advance the opinion that thtie
deflnltlocsme clew and iaambiguoua.
        saotlon 1 (1) defines a *p66ker* 6s followsa
        "Any person ho prepares and/or psoks oitrus
    f'rultor its products for barter, sale, exchange
    or shipment.*
        The fir= whose aatirities are detlned, belag
within the purview of the deflaltlon of *psrsons" given
in S6otIun 1 (0) Is beyond qusstlon or doubt a lpadkslf.
It prepsrea and pxickacitrus fruit Sor aMpeat and
gale.
Bon. TomL.Hartley,    page S

        The qu6stIon re6olves itself into whether or
not a *paoker*,as deilned In Seotlon 1 (I) IS aeom-
sarlly a statutory *dealer* wIthin the Aotcs d6flaitlon
of *dealer*.
        A   w4ealerW,aoaoralng to seotIon 1 (0). la:
        *Any person who hand168 fruit, es the word
    *handle*la 4efln64 ln (4) of thl6 seotioa * + + a
        We =6 nowthmwa b&ok U~O- the 6tQtUtOm deil-
altlon of the word mhan4lea. To be a *dealer*', a
'VmkeP must *han41aa fruit la the uenso that the Leg-
islature used the word *handlow,regardles8 of the mean-
ing of the word in oolllpon
                          parlanoe Or in other ooaaeo-
tions.
   UPPSTEIN v. STATE, 145 S.W. 144~
   BAMCS v. STATE, 28 'Pet.6U.
The Citrus Lloea8Ing and B6ndl.q Law IndUputably fixer
its oua meaning t0 the WOT ~64.
        Seotlon 1 (a) defines the'word *handlaw, a8 fol-
lows:
        Wean8 bwlng    or offering   to buy,   aelllng
   or offering to Bell, or shipping for the purpose
   of #ellIng, whether as owner, agent or othexwla6,
   any oltrurrfruit within the State OS Texas, an4
   ptmnons buying and/or ahlpplng oltrw fruit tar
   oannlng and/or prooesslng or handler?, as th6
   term Is defined." (Uaderreo~lngoura'j w6 think
   It should be *are").
        We now oonsid6r th6 queetion of whether or not
the partloular *paoker" under onaslderatlonWhandlom"
inuit witf;in,theetatutory meaning of the word wh6zid16W.
There Is neoeseltateda strlot applloatlonof the 46fl-
nltlon to the faota presenteb and realted at the outset
or this opinion. It 16 erpreaaly stated that the paok-
er does not buy or offer to buy the fruit from his OUS-
tamer; he doea not sell or offer to sell the fruit; h6
does cct ship the fruit himelf for the purpose of
selling VLcther ad owner, agent or otherwise",although
he "loads the saae into o-p8 under iua~a-cotionsirap
                                                              435


Eon. Tom L. E:rtley, page 4

the a0aw.     Suoh loading la not tan-u&     to ahlp-
PW.    The pao%ln~ fir& la the present lnstanoe,does
not evea bill the frxxltto It8 destination. Finally,
the paokar In not within the ocverage of the phrase
npersoru'buylngand/or shipping oItru8 fruit for oan-
nlog em&/or prooessing*.

        A oareful examinationof the entire ditru8 Li-
oen8lng and Bonding Aot, Artlole 118b, reveal8 the use
of the word *packer* in only two other Instanoea,for
example In Seotlon 15, a.8r0ii0rr:
        *It shall be unlanful for any dealer,
    prooesscr or wW6hOuSWXiI to purohase or reo6
                                              =%= ve
    or handlo any oltrw fruit wlthout requiring the
    per8oa rrc~nwhom suoh eltrua fruit Is puroha8e4
    or reoelved, to furnish a statement In writing
    0s (a) the owner 0s said oltrur fruit, (b) th6
    grower 0s 88ia Oltru8 fruit, togetherwlth the
    approximatelocation of the orohard where uid
    fruit wattgrowa, (0) the date said fruit wa8
    gathered and by whose authority aan wea gather-
    ed, sad suoh reoords ahallbe kept la a permanent
    book or folder MU shall be available to inep66-
    iFajby w    Interestedparty.*  (Und6reooriB6
          .
       Here the juxtapositionor the word8 ?a6y~t~a
*paokeP amounts to a logI8latlve a8bOde
*paok&@ need not in every instan   bo a *dea
                                         7   Or*.
        The sac reasoning -ala        apply tc Seotion i30,
whloh provldes~
          *The venue or any Md     all orlmlnal aoto and
    oivii spits instituted uri(Im the prooieiona 0s
    this act shall be in the aounty where the viola-
    tion oocurred or where the oltru8 fruits wef6
    reoeived by the dealez, paoker or warehcmseman.~
    (Underiumringours).
        under Seotlon I!dealing with *lloense fee aooom-
panylag applloatIona,the f6liaring fees are prresorlbadr

          "(1) For   lloenae   as a *dealer* 01 *hmbler*
                                                            423;


Hon. Tom L. Hartley, ~Ri3-e
                          5

     of oltrua fruit. the sum or menty-rive ml-
     lwa ($25).
        (8) For license as a *oonunlselon
                                        merohant'
     and/or loontraotdealer*, as the term Is In
     thir Aot detlned, Twenty-rive Dollarr (*es).
        (3) For license aa a %lnImum oash dealer'
     the 8um Of Fire Dollarr ($5).
        (4) For a license as a *buying agent', the
     8um oi One Dollars ($1).
        (5) For a llcenao as Q *transportlogagent',
     the ewn or One Dollars ($l)."
        It Is to be noted thetno fee Ie prerorlbedfor
a paoker acting In suoh oapaolty alone. Only where the
“psoker”, aa delined In Seotlon 1 (I) IIIa atatut
gdealeraor ghandler*,a aoommIsslonmerohant* and  "7or
eoontraot deUeP, a "lain- sarh dealer*, a %aying
agent*, or a *transportingagent*, does he hare to pro-
oure a llcerraoand pan a fee therefor under the Texa8
LIoenaIng and Bonding Aot.
        Analyzing the Aot ae a wholo, it is apparant
that the intontlon or the Leglelature In Ita lnaotment
was to exsrolse oontrol over upewsonea engaged In the
buying, selling, shippin for selling, and wing and/or
shipping ror oannlng aa 7or prrooeszdng0r oltru8 rrdt.

        It le our opinion that a *paoker* ae defined In
Section 1 (I) ot Artiole llSb, Vernon's Annotated Cltll
3tatutes, i.e., the Texas CItrue Llceneing and Bonding
Act, is not automaticallya ndealer* as delined In 3eo-
tion 1 (e) and (b) of the Aot and subject to the require-
wnt or a dealer's lioense aa set out in 3eotIomS and 4,
or a ~oommIssi.onmerchant* and/or "doalare or a *eon-
traot dealer" as defined In Seotion 1 (1) of the Aot
and subjeot to the requirements ot lloenae and bond under
Sections 8 and 3eotlon 4 (b).
        It 1s our rurther opinion that a firm engage4 solely
&B&b3i&g~~      i&&%@%     B~~~t~"l~uuf~rr~~~a~~~r-
chard io the packing shed or not, and also loading the
Hon. Tom L. Hartley, page (I

ma,    after pFokiaq It, into railroad box-oemi or truoks
under iastruotloaofrom the pereoa or persona for whom
the paoklng wes done, Is neither a ude81erR or a 'oom-
mirrrlonmerohentn and/or *dealer* or a "ooatract dealer"
within the ststutoryaerIaItlone of the term as used
la the Texas Citrus Llcenelng and Boadlng Act, I.e.,
Artiole 11&b, Vernon's Annotated Civil Sttitutes,sad In
not subjeot to the recvireaeataof license and surety
bond imposed by Section 2 and Scotion 4 (b).
        It ia our opinion that euch a packer h8 .uehare
under oon8ideratloamay lawfully be required to obtain
a *traaeportlagagent" llceaee under Geotioa 4 (a) of
the Aot where the packer either haul8 the fruit from
the orchard to the shed or load8 the ssme into oar8 uader
lnstruotlonsrros the person or persons for who,?1the
packing Is being done.
        We have oonsldered the Aot and it8 provfaions
and deiialtionsthoroughly because the ooaoluelonrwe
have reached are la confliot with portion8 of aa opinion
rendered to the Hon. J.E. AlcDonald,CosunissIoaerof Agri-
oulture, oa September 10, 1937, by Hon. D&   Wllll~Ord,
h.xlsteat Attorney General, the pert&mat; provlsloaa
which are 8s rollowsr
        "QuestioaNo. 2 reed8 as hollows:
        w*Referrlagyou to subseotloa (I) udder Seo-
    tlon 1 0r ssfd bat and thst portion 0r Section
    13 rercrrlag to citrus rruit peoker, 1s the
    packer, whether a CooperatlreRcrketlag Aseoola-
    tlon, CorRoratlon,or Oustom paoker, required
    to ffiekeappLlchtloa,pay license fee, and mke
    bond, and cone under the general provlaiona Or
    the law?'
        "To this question I answer 'yes', f'orthe
    reason that the term *Paoker*mesas and lnoludee
    any person who prepare8 and/or paaks citrus!fruit
    for bnrtcr, sale, exohaage, or shipment. Clearly,
    the lciwcontemplate8that the packer la a deal-
    er, within the purview and lntendment Or said
    Act."
        Lusofsr ~$8the tlbovereferred to opinion holds
                                                           438,



HOL. Tom I..fIartley,pge 7

that a *dustonPacker* is automaticallya Wdealerlr*un-
der the Act regardlessof the nature of r;iswork an6
Is recclmd to make apylloatloa,pay lioease ree, an4
make bona, under the ~:rovlsloasof the Texas Citrus
Licenslcg and Bonding Law, it Is overruledby this opln-
lot w?:lohshall oontrol as to the relationshipof *paokeP
and wdealer*~.,ynder
                   the Aot.
       Trusting that the above fully answers your ia-
qulw, we are
                                  YOWS W=ytNlJ
                             ATITR~EY CLXFXAL OF TZ49

                             BY
iX3:ob                                       A~sistaat




                 VErOCT 25, 1939


            ATTORNEY GZiiXRAL
                            Or'TEXAS